UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-1994



REGINALD E. JARVIS,

                Plaintiff - Appellant,

          v.


MICHAEL J. ASTRUE, Commissioner, Social Security Administration,

                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:05-cv-02950-CCB)


Submitted:   June 19, 2008                 Decided:   June 23, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip R. Kete, General Counsel, AFGE LOCAL 1923, Baltimore,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Larry D. Adams, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginald E. Jarvis appeals the district court’s order

granting     Defendant’s   summary   judgment   motion   on   his   race

discrimination claim, brought pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2000).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     See Jarvis v. Astrue, No. 1:05-cv-02950-CCB (D. Md. July

31, 2007).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 2 -